         Case 1:20-mj-00139-DAR Document 1-1 Filed 07/22/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                            :       CASE NO. _____________
                                                    :
                      v.                            :
ANTHONY GRAY,                        :
                                                    :       UNDER SEAL
                              Defendant.            :


                                STATEMENT OF FACTS
       1.      On May 10, 2018, the MPD/FBI Child Exploitation and Human Trafficking Task

Force (“MPD/FBI CEHTTF”) began an investigation into allegations that TERRELL

ARMSTEAD (herein “ARMSTEAD”) had sex trafficked a minor and other young women by

force, fraud, or coercion. The minor victim (herein, “MV1”) was 16 years old at the time

ARMSTEAD began transporting her from Maryland, through the District of Columbia, and into

Virginia, knowing that she would be engaging in commercial sex acts. As a result of the

investigation, in May of 2019, ARMSTEAD was arrested and charged by criminal complainant

with Sex Trafficking of a Minor, in violation of 18 U.S.C. §§ 1591(a)(1) & (2), Sex Trafficking

by Force, Fraud, or Coercion, in violation of 18 U.S.C. § 1591, and Obstruction of Enforcement

of the Sex Trafficking Statute, in violation of, 18 U.S.C. § 1591(d). On March 16, 2020, following

a jury trial, ARMSTEAD was convicted of one count of violating 18 U.S.C. § 1591, Sex

Trafficking by Force, Fraud, or Coercion.

        2.     During the course of the investigation involving ARMSTEAD, law enforcement

learned that MV1 met ARMSTEAD when she was 16 years old, through ADULT WITNESS 1

(herein “AW1”). The investigation and the trial testimony of MV1 and AW1 revealed the

following sequence of events: In early March 2015, ARMSTEAD drove AW1 to MV1’s house
        Case 1:20-mj-00139-DAR Document 1-1 Filed 07/22/20 Page 2 of 7




in Maryland. ARMSTEAD then drove AW1 and MV1 to a hotel. According to witnesses, the

hotel may have been a Motel 6.

        3.    When MV1, AW1, and ARMSTEAD arrived at the hotel, ARMSTEAD called

ANTHONY GRAY, aka “P” aka “Playboy”, with a date of birth of                               (herein

“DEFENDANT”). The DEFENDANT is the brother of ARMSTEAD’s former girlfriend, and

mother of his children, Laura Gray.

        4.    Once the DEFENDANT arrived at the hotel, the DEFENDANT discussed with

MV1 and AW1 that they were going to be in engaging in commercial sex acts with strangers. The

DEFENDANT had a professional looking camera and took pictures of AW1 in order to post

advertisements online, offering AW1 for commercial sex. The DEFENDANT instructed AW1

how to pose for the advertisements, what to say when potential clients called the telephone

number featured in the advertisements, and how much to charge for various sex acts. While AW1

engaged in commercial sex acts in the hotel room on that first occasion, MV1 did not.

ARMSTEAD drove MV1 and AW1 home from the hotel.

        5.    The investigation has revealed that, on a subsequent occasion, that being the

weekend of March 14, 2015, ARMSTEAD drove the DEFENDANT, AW1 and MV1 from Lusby,

Maryland to a hotel located in Alexandria, VA for the purpose that AW1 and MV1 engage in

prostitution. The investigation subsequently revealed that this hotel is a Red Roof Inn, located in

Alexandria, VA; the records of that hotel corroborate that these offenses took place in March

2015.   Law enforcement has traced and studied the route between Lusby, Maryland and

Alexandria, VA, and, following the most direct route between those places, ARMSTEAD, AW1,

the DEFENDANT, and MV1 would have traveled across the Woodrow Wilson Bridge, a portion

of which is in Washington, D.C., in order to arrive at the Red Roof Inn located in Alexandria,
            Case 1:20-mj-00139-DAR Document 1-1 Filed 07/22/20 Page 3 of 7




    VA.

           6.    Once at the Red Roof Inn, the DEFENDANT took pictures of AW1 and MV1 with

    his camera for the purpose of using the pictures in online advertisements, offering AW1 and MV1,

    a 16 year old girl, to individuals looking for the opportunity to engage in commercial sex. The

    DEFENDANT directed MV1 and AW1 on how to pose in these pictures. The DEFENDANT

    took some photographs depicting only AW1, some depicting only MV1, and some featuring both

    females together. The DEFENDANT then used his cellular telephone to post these pictures and

    advertisements on a website known as Backpage.com. 1 The advertisements were posted on the

    Alexandria, VA and Washington, DC Backpage pages.

           7.    The DEFENDANT instructed both AW1 and MV1 on what to ask potential clients

    when they called the telephone numbers featured in the advertisements posted on Backpage.com.

    The DEFENDANT determined who the clients could be, and the prices that AW1 and MV1

    should charge for various sex acts. MV1’s face was not shown in any of the pictures posted on

    Backpage.com, due to her young age. The DEFENDANT and ARMSTEAD instructed that MV1

    not loiter outside the hotel room, because it would draw attention from law enforcement. Through

    witness interviews and trial testimony, 2 law enforcement learned that the DEFENDANT, while



1
  Backpage.com was known to law enforcement as a website used to post online sexual solicitation advertisements.
The website was seized in April 2018 by the FBI.
2
  At trial, MV1 and AW1 were cross-examined about various claimed areas of impeachment. MV1 acknowledged
having, at ARMSTEAD’s direction, lied to law enforcement in interviews before the conclusion of the investigation
in an effort to hide ARMSTEAD’s involvement in trafficking MV1 while she was a minor. Defense counsel
highlighted that MV1, AW1, AW2 could have been charged with prostitution as a result of their involvement with
ARMSTEAD. MV1 was, in fact, arrested and charged with criminal offenses including Conspiracy to Commit Sex
Trafficking, in violation of 18 U.S.C. § 1594. AW1 and AW2 were never charged with criminal offenses as a result
of being commercially sexually exploited by ARMSTEAD and/or GRAY. During the ARMSTEAD trial, defense
counsel, through cross-examination and closing arguments, opined that this gave each of the witness a motive to lie,
in an effort to curry favor with law enforcement and the prosecution. AW1 was specifically cross-examined about
an earlier arrest and disposition of charges in the state of Maryland. Additionally, MV1 and AW1 were extensively
cross-examined about their use of various drugs and alcohol at or about the time of DEFENDANT’s and
ARMSTEAD’s offenses.
        Case 1:20-mj-00139-DAR Document 1-1 Filed 07/22/20 Page 4 of 7




inside the hotel room with ARMSTEAD, MV1, and AW1, when referring to MV1’s young

appearance, stated, “That’s the face that’s going to get us all hemmed up.”

        8.    The investigation revealed that while AW1 and MV1 were engaging in commercial

sex acts in the hotel room, the DEFENDANT and ARMSTEAD would be providing lookout from

the car in the parking lot. MV1 and AW1 were instructed to text ARMSTEAD to let him know

when a date arrived, the amount of money that they would charge, and when the date left.

ARMSTEAD and the DEFENDANT would then come to the hotel room in order to collect the

money that AW1 and MV1 earned by engaging in commercial sex acts. Interviews with MV1

and AW1, as well as a review of records provided by the Red Roof Inn in Alexandria, VA, support

that the DEFENDANT and ARMSTEAD brought AW1 and MV1 to the hotel in order to engage

in commercial sex dates for their financial benefit at least three or four times in or about March

2015.

        9.    In terms of who financially benefitted from the commercial sex acts that AW1 and

MV1 were engaging in, AW1 stated that at first she was splitting the money 50/50 with

ARMSTEAD, but that later she began to give the DEFENDANT 100 percent of the money that

she earned. Over time, MV1 provided 100 percent of the money that she earned by being

commercially sexually exploited by the DEFENDANT and ARMSTEAD to ARMSTEAD.

        10.   During the course of the investigation, online sexual solicitation advertisements,

which featured pictures of AW1, MV1, and other young women who are known to law

enforcement, were obtained by law enforcement. These advertisements, which provided MV1, a

16 year old girl, for commercial sex were posted in the Washington, D.C., Northern Virginia, and
         Case 1:20-mj-00139-DAR Document 1-1 Filed 07/22/20 Page 5 of 7




Southern Virginia sections of Backpage.com, between March 18, 2015 and April 4, 2015. An

example one of the advertisement reads:

                       a.      Gorgeous Mercedes Is Back And For A Limited Time – 23: Hey

               boy's it's Sophia & Mercedes, your number one duo. We are back to pick up where

               we left off. So stop wasting time with the one's that don't give you what your

               looking for and is a big wast of time. So pick up the phone and call us now and end

               your constant look for what you need!!! Mercedes                             . This

               advertisement        was        posted       on       March         22,       2015.

               (http://washingtondc.backpage.com/FemaleEscorts/gorgeous-mercedes-is-back-

               and-for-a-limited-time/17416769).

        11.    The online sexual solicitation advertisements posted on “backpage.com” were

posted using an account associated with email address                                         Law

enforcement obtained a search warrant for the email account

This email account was created on January 7, 2015, with the user name “                        and

phone number                      The email account was active but contained no other data,

including any archived emails or emails from “backpage.com.” A subpoena was sent to AT&T for

subscriber information associated with this telephone number. The returns from AT&T provided

that the user of that phone number, and the name of the billing party, was “Anthony Gray,” that is,

the DEFENDANT.

       11.     Adult Witness 2 (herein “AW2”) met the DEFENDANT in Illinois when she was

approximately 17 years old. Through information gathered during the investigation, including

recorded calls placed by the DEFENDANT when he was incarcerated, there is reason to believe

that the DEFENDANT would drive AW1 and AW2 from parts of Maryland to an area in
          Case 1:20-mj-00139-DAR Document 1-1 Filed 07/22/20 Page 6 of 7




Northwest, Washington, D.C., known as the “track” or the “Blade” 3 for the purpose of AW1 and

AW2 engaging in prostitution.

        12.      On February 21, 2020, the trial for ARMSTEAD began in the United States District

Court for the District of Columbia. Through the course of normal proceedings, ARMSTEAD

became aware that AW2 would be testifying, and he informed the DEFENDANT’s sister. On

February 22, 2020, the DEFENDANT sent a message to AW2, via Facebook Messenger,

acknowledging that he knew that AW2 was a testifying witness. AW2 stated that she felt the

DEFENDANT was attempting to intimidate her, and could be attempting to persuade her not to

testify. Below is a portion of the message sent by the DEFENDANT to AW2:

           “Have Somebody ever treated you so bad that you feel like you need to speak or Wright

           something that will lay them on a bed?” “Nothing you say is valuable or credible.” “I

           never thought you to be one of those but I see you’re no different from the Species that

           walk close to the earth. God bless you with twins and future.” “I hope you didn’t lie in

           the things you said because I will do life to tell the truth about everything that happen,

           are you willing to do the same.”

                                            CONCLUSION

        13.      Based on the above information, there is probable cause to believe that ANTHONY

GRAY, aka “P” aka “Playboy”, committed the following offenses: Sex Trafficking of a Minor, in

violation of 18 U.S.C. §§ 1591(a)(1) and (b)(2); Conspiracy to Sex Traffic a Minor, in violation

of 18 U.S.C. § 1594(c); Conspiracy to Transport a Minor for Sexual Activity, in violation of 18

U.S.C. §§ 2423(a) and (e); and Use of a Facility of Interstate Commerce in Aid of Racketeering


3
  The “track” is a term used to describe an area for outdoor prostitution. The Washington, D.C. “track” is located in
the area of 12th Street and K Street, Northwest, Washington, D.C. The Metropolitan Police Department had several
police reports of AW1 (one report with AW2) being observed on the “track” and engaging in commercial sex. The
timeframe of these report is consistent with the time AW1 and AW2 were working with the DEFENDANT.
         Case 1:20-mj-00139-DAR Document 1-1 Filed 07/22/20 Page 7 of 7




Activity, in violation of 18 U.S.C. 1952(a)(3), on or about and between March 1, 2015 and August

18, 2016, as well as Tampering with a Witness, in violation of 18 U.S.C. § 1512(b), on or about

and between February 21 – 22, 2020.




                                            Respectfully submitted,


                                            __________________________
                                            Jeremiah P. Johnson
                                            Detective
                                            Metropolitan Police Department


Subscribed and sworn to before me telephonically this 22th day of July, 2020.



                                            _____________________________________
                                            HON.E DEBORAH A. ROBINSON,
                                            UNITED STATES MAGISTRATE JUDGE
